Cnn.DETAILED ACTION
The present application, was filed on or about 2 June 2020.
This Detailed Action is a response to Applicant’s Amendment filed on or about 10 December 2021. 
Applicant has cancelled Claims 2-5 and 8-11.
Applicant has added Claim 14. 
Claims 1, 6, 7, 12, 13, and 14 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 2019110543789, filed on or about 5 November 2019.

Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description: Enablement

Claims 1, 7, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
All questions of enablement under 35 U.S.C. 112(a)  are evaluated against the claimed subject matter with the focus of the examination inquiry being whether everything within the scope of the claim is enabled. MPEP 2161.01(III).  Accordingly, examiners should determine what each claim recites and what subject matter is encompassed by the claim when the claim is considered as a whole and not analyze the claim elements individually.  MPEP 2161.01(III).  
To satisfy the enablement requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation." MPEP 2161.01(III) citing e.g., In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Wands, 858 F.2d 731, 736-37, 8 USPQ2d 1400, 1402 (Fed. Cir. 1988).  In In re Wands, the court set forth the following factors to consider when determining whether undue experimentation is needed: 
(1) the breadth of the claims; 
(2) the nature of the invention; 

(4) the level of one of ordinary skill; 
(5) the level of predictability in the art; 
(6) the amount of direction provided by the inventor; 
(7) the existence of working examples; and 
(8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Wands, 858 F.2d at 737, 8 USPQ2d 1404. 

The undue experimentation determination is not a single factual determination; rather, it is a conclusion reached by weighing all the factual considerations.  Id.
Claim 1 recites subject matter directed towards analyzing the distribution of disk slices, the locations of those slices, and the calculation of certain metrics based on the distribution of disk slices.  MPEP 2161.01(III).  

Breadth of the Claims
Claim 1 recites five functions.  The first function is determining a distribution of disk slices, the second function is determining a second distribution of updated disk slices, the third function is determined a first available number of disk slices, the fourth function is determining a second available number of disk slices, and the fifth function is determined the number of the second set of storage units allowed to be built.  
Applicant has amended Claim 1 to include additional details for each of its recited functions.  With regards to Applicant’s “determining a first distribution of disk slices having been used to build a first set of storage units in a first slice pool” Applicant has added the steps of “including: 
determining a number of a plurality of disks comprised in the first slice pool and a number of disk slices comprised in stripes of the first set of storage units; 
determining, based on a sum of the disk slices having been used to build the first set of storage units, the number of the plurality of disks, and the number of disk slices comprised in the stripes, initial positions of the disk slices having been used to build the first set of storage units in the first slice pool; and 
determining the first distribution based on the initial positions.
Applicant’s inclusion of additional elements does narrow the breadth of the function “determining a first distribution of disk slices having been used to build a first set of storage units in a first slice pool.”  However, the breadth of that function is still expansive because Applicant has narrowed the scope of its function by reciting disconnected elements.  For example, “determining a first distribution of disk slices having been used to build a first set of storage units in a first slice pool” now requires “determining a number of a plurality of disks comprised in the first slice pool and a number of disk slices comprised in stripes of the first set of storage units.” Without experimentation, it is not clear how a determination of “a number of a plurality of disks comprised in the first slice pool and a number of disk slices comprised in stripes of the first set of storage units” effects the output of “determining a first distribution of disk slices having been used to build a first set of storage units in a first slice pool.”  Because Applicant recites a list of unconnected elements that effect the output in an unknown manner, the breadth of Claim 1 is still expansive.
The same analysis applies to each of Applicant’s functions that are recited within its independent claims.   

The Nature of the Invention
The nature of Applicant’s invention is a method, apparatus, and computer program product for storage management.  Applicant’s Specification further states that its invention is directed to Redundant Arrays of Independent Disks (RAID) devices.  
State of the Prior Art
The state of the prior art is RAID devices were first discussed by David Patterson, Garth Gibson, and Randy H Katz in 1988.  Patterson, David; et al. A Case for Redundant Arrays of Inexpensive Disks (RAID), University of California. Computer Science Division, Department of Electrical Engineering and Computer Science (1988).  A search of the prior art for “RAID” returns 154,781 pieces of art.  One of the earliest improvements on Patterson, Gibson, and Katz’s work is a Disk Drive Memory patented on 3 April 1990.  See Dunphy et al. US 4,914,656.  The development of RAID systems and storage management continues to today.  For example, Liu et al (US 2021/0266932 A1) includes improvements on RAID storage medium.  

The Level of One of Ordinary Skill in the Art
The level skill of one of ordinary is an individual with training, knowledge, education, and experience in distributed storage devices, the management of those systems, and computer systems.

The Level of Predictability in the Art
The level of predictability in the art is high.  Storage management is a field that is integral to computer function.  Because data needs to be in a place where a processor can access it, the art of memory storage must be predictable.  For example, if there were any unpredictability in the 

The Amount of Direction Provided by the Inventor
Turning to the direction and guidance on how to practice the claimed invention, providing guidance, direction, and working examples is evidence against undue experimentation.  MPEP 2164.06(b) citing In Re Wands, 858 F2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988).  An analysis of the amount of direction provided by the inventor leads to a conclusion that the inventor has provided little to direction and guidance on to practice the claimed invention.  For example, with regards to Applicant’s first function, which is “determining a first distribution of disk slices having been used to build a first set of storage units in a first slice pool,” the Specification states:
determining the first distribution includes determining the number of a plurality of disks comprised in the first slice pool and the number of disk slices comprised in stripes of the first set of storage units; determining, based on the sum, the number of the plurality of disks, and the number of disk slices comprised in the stripes, initial positions of the disk slices having been used to build the first set of storage units in first slice pool; and20 determining the first distribution based on the initial positions.  Specification [0071].  
Applicant’s Specification states that the first distribution is based on “the initial positions” and the first distribution may also be determined by determining the number and quality of disks and the number of disk slices.  Specification [0071].  Each initial position is a position of the disk slices used to build a first set of storage units in the first slice pool.  Specification [0071].  However, a first distribution is a determination derived from a first distribution of disk slices.  The Specification does not clearly connect the initial positions, a first distribution, and the disk slices together in a meaningful manner.  
determining the number of a plurality of disks comprised in the first slice pool and the number of disk slices comprised in stripes of the first set of storage units; 
determining, based on the sum, the number of the plurality of disks, and the number of disk slices comprised in the stripes, initial positions of the disk slices having been used to build the first set of storage units in first slice pool; and20 
determining the first distribution based on the initial positions.  
Although Applicant recites a series of elements, how those elements interact is ambiguous.  For example, what constitutes a determination of “the number of a plurality of disks comprised in the first slice pool and the number of disk slices comprised in stripes of the first set of storage units” as an input to “determining a first distribution of disk slices having been used to build a first set of storage units in a first slice pool?”  Giving each term its broadest reasonable interpretation the possible ways a determination of “the number of a plurality of disks comprised in the first slice pool” includes providing each disk in the first slice pool a numerical value starting at 0.  Each additional disk comprised in the first slice pool is given a positive integer from 0.  Therefore the “determination” is that each disk is numbered from 0 through N.  
However, a different determination is each additional disk comprised in the first slice pool is given a negative integer from 0.  Therefore the “determination” is that each 
After completing a determination of “the number of a plurality of disks comprised in the first slice pool and the number of disk slices comprised in stripes of the first set of storage units” how does that number, value, placeholder, letter, or other means effect “determining a first distribution of disk slices having been used to build a first set of storage units in a first slice pool?” Should the “the number of a plurality of disks comprised in the first slice pool and the number of disk slices comprised in stripes of the first set of storage units” be added to, subtracted from, divided, multiplied, form a fraction, refer to a table, or otherwise change the output?  The inventor has not provided any direction or guidance on how to practice these elements of the claimed invention and relies on a person having ordinary skill in the art to fill in the vagaries of its claimed elements. 
When reviewing Applicant’s amended Claim 1, a similar conclusion is reached.  Although Applicant has amended the claim to include further details there is no guidance, direction, or working examples to weigh against a finding of undue experimentation.  For example, the first function of Applicant’s amended Claim 1 recites: “determining a first distribution of disk slices having been used to build a first set of storage units in a first slice pool.” Applicant has added the steps of “including: 
determining a number of a plurality of disks comprised in the first slice pool and a number of disk slices comprised in stripes of the first set of storage units; 
determining, based on a sum of the disk slices having been used to build the first set of storage units, the number of the plurality of disks, and the number of disk slices comprised in the stripes, initial positions of the disk slices having been used to build the first set of storage units in the first slice pool; and 
determining the first distribution based on the initial positions.
But there is no direction or guidance on how the various elements of “determining a number of a plurality of disks comprised in the first slice pool and a number of disk slices comprised in stripes of the first set of storage units; determining, based on a sum of the disk slices having been used to build the first set of storage units, the number of the plurality of disks, and the number of disk slices comprised in the stripes, initial positions of the disk slices having been used to build the first set of storage units in the first slice pool; and determining the first distribution based on the initial positions” effect “determining a first distribution of disk slices having been used to build a first set of storage units in a first slice pool.”  
Should Applicant be granted a patent on such a loose jumble of claim elements those skilled in the art would have to create the necessary connections between Applicant’s various claim elements, to make and use the full scope of the claimed invention.  Additionally, because the elements themselves capture a lot of the prior art, one skilled in the art would have to experiment with each possible teaching to give meaning to the Applicant’s claim elements, the various connections between them, and apply her or his judgment to the output to build a functioning invention.  In short, because Applicant chose to present its invention without sufficient direction or guidance on how to practice the invention’s elements the exact nature of 
The above analysis applies to all of Applicant’s amendments.
With regards to Applicant’s second function, Applicant has amended the claim to “in response to a determination that the first slice pool is expanded to a second slice pool, determining, at least based on the sum, a second distribution of updated disk slices used to build the first set of storage units in the second slice pool, including:
determining a number of a plurality of disks comprised in the second slice pool based on the number of at least one additional disk and the number of a plurality of disks comprised in the first slice pool;
determining updated positions of the updated disk slices in the second slice pool based on the sum of the disk slices having been used to build the first set of storage units, the number of a plurality of disks comprised in the second slice pool, and the number of disk slices comprised in the stripes; and determining the second distribution based on the updated positions ” the Specification states:
In some embodiments, determining the second distribution includes determining the number of a plurality of disks comprised in the second slice pool based on the number of at least one additional disk and the number of a plurality of disks comprised in the first slice pool; determining the number of disk slices comprised in stripes of the first set of storage units; determining updated positions of the updated disk slices in the second slice pool based on the30 sum of the disk slices having been used to build the first set of storage units, the number of a 18 Attorney Docket No.: 1003-1083plurality of disks comprised in the second slice pool, and the number of disk slices comprised in the stripes; and determining the second distribution based on the updated positions. Specification [0073].

Reviewing this information, this Examiner is left asking what does it mean for a second distribution to be determined from a plurality of disks comprised in the second slice pool at least the sum, a second distribution of updated disk slices used to build the first set of storage units in the second slice pool, including:
determining a number of a plurality of disks comprised in the second slice pool based on the number of at least one additional disk and the number of a plurality of disks comprised in the first slice pool;
determining updated positions of the updated disk slices in the second slice pool based on the sum of the disk slices having been used to build the first set of storage units, the number of a plurality of disks comprised in the second slice pool, and the number of disk slices comprised in the stripes; and determining the second distribution based on the updated positions.”  Applicant’s amendments do not clarify what “based on” encompasses?  Does “based on” include any mathematical concept?  Neither the Claims nor the Specification clearly connect the elements Applicant’s recites as those required to “determine a second distribution.”  Although Applicant recites a series of elements, how those elements interact is ambiguous.  Therefore, Applicant has not provided guidance, direction, or working examples to weigh against a finding of undue experimentation.  Instead, Applicant relies on the experimentation of the reader to provide any scope or meaning to the terms “based on” and “determining.”  
With regards to Applicant’s third function, which is “determining, based on the first distribution and the second distribution, a first available number of disk slices,” the Specification states:
In some embodiments, determining the first available number and the second available number includes determining a reference nominal capacity of a reference disk in disks comprised in the second slice pool; in response to a determination that the reference nominal capacity fails10 to exceed a threshold capacity, determining an effective nominal capacity for each of the disks as the reference nominal capacity; determining the first available number based on the 

Applicant states determining the first available number includes “determining a reference nominal capacity of a reference disk in disks comprised in the second slice pool” and determining whether the nominal capacity exceeds a threshold.  Specification [0075].  However, these elements of the Specification do not provide guidance, direction, or a working example because the claim does not recite determining a first and second available number of disks from a nominal capacity and a threshold.  Instead the claim merely requires determining a first and second available number if disk slices based on the first and second distributions.  The scope of the first and second distributions can be any distributions known in the art.  Therefore, Applicant has not provided guidance, direction, or working examples to weigh against a finding of undue experimentation.  Instead, Applicant relies on the experimentation of the reader to provide any scope or meaning to determining a first number of available disk slices.
With regards to Applicant’s fourth function, which is determining “a second available number of disk slices available for building a second set of storage units in the second slice pool
Finally, with regards to Applicant’s fifth function, which is “determining, at least based on the first available number and the second available number, the number of the second set of storage units allowed to be built,” the Specification states:
Applicant provides Figures 5A, 5B, 6A, and 6B as illustrations of examples of determining the number of storage units allowed to be built.  

Applicant states “embodiments of the present disclosure provide a method for determining the number of storage units allowed to be built. In this method, the number of storage units allowed to be built is determined based on the distribution of disk slices of storage units having20 been used to build before and after rebalancing and the actual effective capacity of each disk.”  Specification [0043].
In some embodiments, determining the number of the second set of storage units allowed to be built includes determining a first predicted number of the second set of storage units allowed to be built based on the first available number, a reserved number of reserved disk slices required by the second set of storage units, and a required number of disk slices for20 building one of the second set of storage units; determining a second predicted number of the second set of storage units allowed to be built based on the second available number, the reserved number, and the required number; and determining the number of the second set of storage units allowed to be built by comparing the first prediction number and the second prediction number. Specification [0077].
The above teachings of the Specification do not provide guidance, direction, or working examples to determine the number of the second set of storage units allowed to be built because the claims require that the determination is based, at least on, the first available number and the second available number.  With regard to Applicant’s fifth function, Applicant’s Claims and Specification do not provide any guidance, direction, or working examples to weigh against a finding of undue experimentation.  Instead, Applicant relies on the experimentation of the reader to provide any scope or meaning to determining the number of the second set of storage units allowed to be built.

The Existence of Working Examples
With regards to the elements recited in Claims 1, Applicant has not provided any working examples.

The Quantity of Experimentation Needed to Make or Use the Invention Based on the Content of the Disclosure
The final consideration, to help determine whether Applicant’s disclosure requires undue experimentation, is the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Wands, 858 F.2d at 737, 8 USPQ2d 1404.  Applicant presents a series of intertwined functions.  Beginning in the middle, Applicant recites “determining, based on the first distribution and the second distribution, a first available number of disk slices and a second available number of disk slices available for building a second set of storage units in the second slice pool, the second set of storage units being different from the first set of storage units.”  The first available number of disk slices and the second available number of disk slices require knowledge of the first and second distribution.  Applicant requires the first distribution is a value derived from “determining a first distribution of disk slices having been used to build a first set of storage units in a first slice pool.”  But what is a “determining a first distribution of disk slices having been used to build a first set of storage units in a first slice pool?”  A reasonable assumption would be that a first distribution is a probability distribution.  An incomplete list of probability distributions include to following: Probability density function, Cumulative distribution function, Inverse cumulative probability, Beta distribution, Binomial distribution, Cauchy distribution, Chi-square distribution, Discrete distribution, Exponential distribution, F-distribution, Gamma distribution, Geometric distribution, Hypergeometric distribution, Integer distribution, Normal distribution, Laplace distribution, Largest extreme value distribution, Logistic distribution, Loglogistic distribution, Lognormal distribution, Negative binomial distribution, Poisson distribution, Smallest extreme value distribution, t-distribution, Triangular distribution, Uniform distribution, and Weibull distribution.  In order to make or use Applicant’s invention, a person having ordinary skill in the art would have to apply one of those twenty seven probability distributions, test whether that the probability distribution can be used to build a first set of storage units in a first slice pool, determine the output of that probability distribution, apply the output to determine “based on the first distribution and the second distribution, a first available number of disk slices and a second available number of disk slices available for building a second set of storage units in the second slice pool, the second set of storage units being different from the first set of storage units,” and then apply that output to the remainder of the claim.  All this must be accomplished without any guidance from the disclosure as to the scope of Applicant’s “determining.”  So if each input requires five steps and there are twenty seven probability distributions, then a person having ordinary skill in the art may have to go through one hundred and thirty-five steps just to conclude whether or not Applicant’s invention can work using probability distributions.  Therefore, a reasonable conclusion would be that Applicant’s disclosure requires a large quantity of experimentation based on the content of the disclosure.
Analysis of the Wands factors leads to a single conclusion.  Applicant’s broad claims; the nature of Applicant’s invention; the state of the prior art; the level of one of ordinary skill; the level of predictability in the art; the little direction provided by the inventor; the lack of working examples; and a high quantity of experimentation needed to make or use the invention based on the content of the disclosure results in a conclusion that Applicant’s invention would require undue experimentation to make or use Applicant’s invention. 
Claims 7 and 13 are rejected under the same rational as Claim 1. 
Claims 6, 12, and 14 are rejected as depending from a rejected base claim. 

Written Description: Possession

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 7, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  An applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  MPEP 2163.02.  The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).  MPEP 2163.02.  Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).  MPEP 2163.02.  An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).  MPEP 2163.02.  
Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  Id.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).   Id.  In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02.  
Claim 1 recites functional language for determining a second distribution of updated disk slices, calculating a first number of available disk slices, calculating a second number of available disk slices, and determining a number of the second of storage units allowed to be built.  
in response to a determination that the first slice pool is expanded to a second slice pool, determining, at least based on a sum of the disk slices having been used to build the first set of storage units, a second distribution of updated disk slices used to build the first set of storage units in the second slice pool; 

determining, based on the first distribution and the second distribution, a first available number of disk slices and a second available number of disk slices available for building a second set of storage units in the second slice pool, the second set of storage units being different from the first set of storage units; and 

determining, at least based on the first available number and the second available number, the number of the second set of storage units allowed to be built.  

Applicant’s first calculation is based on the condition “in response to a determination that the first slice pool is expanded to a second slice pool.”  When that condition is present, Applicant’s method includes “determining, at least based on a sum of the disk slices having been used to build the first set of storage units, a second distribution of updated disk slices used to build the first set of storage units in the second slice pool.”  Therefore, Applicant’s first calculation outputs “a second distribution of updated disk slices” having the input of “a sum of the disk slices having been used to build the first set of storage units.”  However, Applicant does not recite a connection between the input and output.  It is left to the examiner to fill in how the “sum of the disk slices having been used to build the first set of storage units” results in “a second distribution of updated disk slices.”  In other words, the algorithm or steps/procedure taken to perform the function does not describe with sufficient detail, so that one of ordinary skill in the art would understand, how the inventor intended the function to be performed. See MPEP §§ 2163.02.  
Similarly, a search of the Specification does not provide any additional guidance.  For example, the Specification repeats “the first slice pool is expanded to a second slice pool, determining, at least based on a sum of the disk slices having been used to build the first set of storage units, a second distribution of updated disk slices used to build the first set of storage units in the second slice pool” but does not provide further guidance on how to carry out those claim elements.  Specification [0006-0008, 0071-0072].  Again, the Specification merely repeats “determining, based on the first distribution and the second distribution, a first available number of disk slices and a second available number of disk slices available for building a second set of storage units in the second slice pool, the second set of storage units being different from the first set of storage units” without providing any information on how to execute Applicant’s determination.  Specification [0006-0007, 0074-0077].  Finally, the “determining, at least based on the first available number and the second available number, the number of the second set of storage units allowed to be built” is repeated in the Specification.  Specification [0006-0007, 0043, 0077-0078].  However, merely repeating the elements did not provide any additional information on how Applicant intends to accomplish its task.  
Applicant does specify that the number of storage units allowed to be built can “an be determined5 based on the distribution of disk slices of storage units having been used to build before and after the rebalancing and the actual effective capacity of each disk.”  Specification [0048].  However, this disclosure does not support determining “the number of the second set of storage units” as recited in the claim.  
An additional reference to the number of the second set of storage units allowed to be built include a number associated with rebalancing, but this does not support the claim elements because rebalancing is not claimed.  Specification [0056].
Claims 7 and 13 are rejected under the same rational as Claim 1. 
Claims 6, 12, and 14 are rejected as depending from a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lubbers et al (US 6,895,467 referred hereinafter as Lubbers).
In regards to Claim 1, Lubbers discloses a method for storage management comprising: 
determining a first distribution (Lubbers [Col. 12 Lines 19-30] teaches RAID.) of disk slices having been used to build a first set of storage units in a first slice pool (Lubbers [Col. 6 Lines 3-11] teaches logical units (LUNs) have one or more redundant stores (RStore). Each RStore is an ordered set of physical storage segments (PSEGs) that are contained within a single , including:
determining the number of a plurality of disks comprised in the first slice pool and the number of disk slices comprised in stripes of the first set of storage units (Lubbers [Col. 11 Lines 54-55] teaches a request for storage in a RAID system specifies a LUN and an address.) 
determining, based on a sum of the disk slices have been used to build the first set of storage units (Lubbers [Col. 12 Lines 30-42] teaches a designation of the type of RAID based on a sum of data slices and parity slices.), the number of the plurality of disks, and the number of disk slices comprised in the stripes, initial positions of the disk slices having been used to build the first set of storage units in first slice pool (Lubbers [Col. 12 Lines 19-30] teaches Rstores follow basic RAID rules.  Each RStore is an ordered set of physical storage segments (PSEGs) that are contained within a single redundant store set (RSS). Lubbers [Col. 6 Lines 3-11].  Lubbers teaches disk slices as LUNs, storage units as LDADs, and a slice pool as multiple LDADs or multiple storage pools.  Lubbers [Col. 8 Lines 11-22].  Therefore, the members of the storage pools are located using a LUN, address, and offset. Lubbers [Col. 8 Lines 59-65].) and determining the first distribution based on the initial positions (Lubbers teaches disk slices as LUNs, storage units as LDADs, and a slice pool as multiple LDADs or multiple storage pools.  Lubbers [Col. 8 Lines 11-22].)
in response to a determination that the first slice pool is expanded to a second slice pool (Lubbers [Col. 12 Lines 58-63] teaches adding and removing drives from an LDAD or storage pools over time.), determining, at least based on the sum, a second distribution of updated disk slices used to build the first set of storage units in the second slice pool (Adding drives , including:
determining a number of a plurality of disks comprised in the second slice pool based on the number of at least one additional disk and the number of a plurality of disks comprised in the first slice pool (Lubbers [Col. 10 Lines 4-15] teaches its invention implements RAID 5 data protection which is four data disks and one parity disk.);
determining updated positions of the updated disk slices in the second slice pool based on the sum of the disk slices having been used to build the first set of storage units, the number of a plurality of disks comprised in the second slice pool, and the number of disk slices comprised in the stripes; and determining the second distribution based on the updated positions (Lubbers [Col. 12 Lines 58-67] teaches adding and removing drives from an LDAD.  Existing RSTOREs, which follow RAID rules such as striping, are modified to use the new PSEGs.  Lubbers [Col. 13 Lines 5-9]. Each RStore is an ordered set of physical storage segments (PSEGs) that are contained within a single redundant store set (RSS). Lubbers (Col. 6 Lines 3-11).  Lubbers teaches disk slices as LUNs, storage units as LDADs, and a slice pool as multiple LDADs or multiple storage pools.  Lubbers [Col. 8 Lines 11-22].)
determining, based on the first distribution and the second distribution (Lubbers [Col. 13 Lines 5-9] teaches remapping the location of data based on the distribution of the data within the first and second data stores.), a first available number of disk slices and a second available number of disk slices available for building a second set of storage units in the second slice pool, the second set of storage units being different from the first set of storage units (Lubbers [Col. 13 Lines 5-9] teaches modifying existing RSTOREs to use the new PSEGs by copying data from one PSEG to another and then changing the data in the appropriate RSD to indicate new membership.), including: 
determining a reference nominal capacity of a reference disk in disks comprised in the second slice pool (Lubbers [Col. 14 Lines 1-5, Col. 14 Lines 21-32] teaches a reference nominal capacity in the added or removed disks as the number of RStores defined by the RSS contained in an ordered list of physical drives.); in response to a determination that the reference nominal capacity fails to exceed a threshold capacity, determining an effective nominal capacity for each of the disks as the reference nominal capacity (Lubbers [Col. 9 Lines 14-21] teaches determining a threshold volume of storage capacity from among all storage units where the volumes are different.  In consideration of this threshold, Lubbers teaches decomposing physical drives into uniform sized atomic units (PSEGs).  Lubbers [Col. 9 Lines 22-32].); determining the first available number based on the first distribution and the effective nominal capacity; and determining the second available number based on the second distribution and the effective nominal capacity (Lubbers [Col. 6 Lines 3-11, Col. 9 Lines 22-32] teaches determining the effective nominal capacity of each distribution as the number of PSEGs.); and 
determining, at least based on the first available number and the second available number, the number of the second set of storage units allowed to be built (Lubbers [Col. 13 Lines 9-16] teaches continuously managing and updating the relationship between logical and physical storage to reflect a current storage environment.), including: 
determining a first predicted number of the second set of storage units allowed to be built based on the first available number, a reserved number of reserved disk slices required by the second set of storage units, and a required number of disk slices for building one of the second set of storage units (Lubbers [Col. 21 Lines 41-45] teaches a deterministic method to predict PSEG placement in advance of actual allocation.  For a second set of storage units allowed to be built, Lubbers teaches a reserve number of PSEGs, the use of lookup tables that are generated to bind PSEGs to RStores in advance of PSEG allocation.  Lubbers [Col. 21 Lines 39-50].  The lookup table is created using the RSS and disk critical ratios to accomplished leveled allocation.  Lubbers [Col. 21 Lines 47-54].); determining a second predicted number of the second set of storage units allowed to be built based on the second available number, the reserved number, and the required number (A second predict number of the second set of storage units allowed to be built is a prediction to determine a target size based on the requirements of the RAID configuration where the configuration includes a minimum and maximum number of disks for a RAID set.  Lubbers [Col. 21 Lines 55-67].); and determining the number of the second set of storage units allowed to be built by comparing the first prediction number and the second prediction number (Based on the target number, the change in RSS, and a sufficient number of free PSEGs, the RSS is either migrated ot another RSS having sufficient free space, or the RSS is split into smaller units that will fir on fewer drive.  Lubbers [Col. 22 lines 1-17].).  
In regards to Claim 6, Lubbers discloses the method of claim 5, further comprising: in response to a determination that the second prediction number is less than the first prediction number, determining the second prediction number as the number of the second set of storage units allowed to be built (Lubbers [Col. 22 Lines 7-17] teaches selecting the second predicted number to create a single RSS that is closer to the target drive size.).  
In regards to Claim 7, Lubbers discloses an electronic device comprising: at least one processor; and a memory coupled to the at least one processor, the memory having instructions stored therein, the instructions, when executed by the at least one processing unit, causing the device to execute acts (Lubbers [Col. 4 Lines 56-66; Claim 13] teaches a host and processors executing instructions to carry out the embodiments of the invention.), the acts comprising: 
determining a first distribution (Lubbers [Col. 12 Lines 19-30] teaches RAID.) of disk slices having been used to build a first set of storage units in a first slice pool (Lubbers [Col. 6 Lines 3-11] teaches logical units (LUNs) have one or more redundant stores (RStore). Each RStore is an ordered set of physical storage segments (PSEGs) that are contained within a single redundant store set (RSS). Lubbers (Col. 6 Lines 3-11).  Lubbers teaches disk slices as LUNs, storage units as LDADs, and a slice pool as multiple LDADs or multiple storage pools.  Lubbers [Col. 8 Lines 11-22].), including:
determining the number of a plurality of disks comprised in the first slice pool and the number of disk slices comprised in stripes of the first set of storage units (Lubbers [Col. 11 Lines 54-55] teaches a request for storage in a RAID system specifies a LUN and an address.) 
determining, based on a sum of the disk slices have been used to build the first set of storage units (Lubbers [Col. 12 Lines 30-42] teaches a designation of the type of RAID based , the number of the plurality of disks, and the number of disk slices comprised in the stripes, initial positions of the disk slices having been used to build the first set of storage units in first slice pool (Lubbers [Col. 12 Lines 19-30] teaches Rstores follow basic RAID rules.  Each RStore is an ordered set of physical storage segments (PSEGs) that are contained within a single redundant store set (RSS). Lubbers [Col. 6 Lines 3-11].  Lubbers teaches disk slices as LUNs, storage units as LDADs, and a slice pool as multiple LDADs or multiple storage pools.  Lubbers [Col. 8 Lines 11-22].  Therefore, the members of the storage pools are located using a LUN, address, and offset. Lubbers [Col. 8 Lines 59-65].) and determining the first distribution based on the initial positions (Lubbers teaches disk slices as LUNs, storage units as LDADs, and a slice pool as multiple LDADs or multiple storage pools.  Lubbers [Col. 8 Lines 11-22].)
in response to a determination that the first slice pool is expanded to a second slice pool (Lubbers [Col. 12 Lines 58-63] teaches adding and removing drives from an LDAD or storage pools over time.), determining, at least based on the sum, a second distribution of updated disk slices used to build the first set of storage units in the second slice pool (Adding drives requires spreading existing data out over more drives, while removing drives requires migrating data from the existing drives to fill capacity on the remaining drives. Lubbers [Col. 12 Lines 58-63].  When migrating data, Lubbers teaches levelling, which is spreading data for a given LUN over as many physical drives as possible in proportion to the contribution of that physical volume to the total amount of physical storage available for allocation to a given logical disk.  Lubbers [Col. 12 Lines 63-67, Col. 13 Lines 1-4].  Therefore, when expanding a first pool of data into a second pool, a second distribution of updated slices used to build all the slices in all , including:
determining a number of a plurality of disks comprised in the second slice pool based on the number of at least one additional disk and the number of a plurality of disks comprised in the first slice pool (Lubbers [Col. 10 Lines 4-15] teaches its invention implements RAID 5 data protection which is four data disks and one parity disk.);
determining updated positions of the updated disk slices in the second slice pool based on the sum of the disk slices having been used to build the first set of storage units, the number of a plurality of disks comprised in the second slice pool, and the number of disk slices comprised in the stripes; and determining the second distribution based on the updated positions (Lubbers [Col. 12 Lines 58-67] teaches adding and removing drives from an LDAD.  Existing RSTOREs, which follow RAID rules such as striping, are modified to use the new PSEGs.  Lubbers [Col. 13 Lines 5-9]. Each RStore is an ordered set of physical storage segments (PSEGs) that are contained within a single redundant store set (RSS). Lubbers (Col. 6 Lines 3-11).  Lubbers teaches disk slices as LUNs, storage units as LDADs, and a slice pool as multiple LDADs or multiple storage pools.  Lubbers [Col. 8 Lines 11-22].)
determining, based on the first distribution and the second distribution (Lubbers [Col. 13 Lines 5-9] teaches remapping the location of data based on the distribution of the data within the first and second data stores.), a first available number of disk slices and a second available number of disk slices available for building a second set of storage units in the second slice pool, the second set of storage units being different from the first set of storage units (Lubbers [Col. 13 Lines 5-9] teaches modifying existing RSTOREs to use the new PSEGs by , including: 
determining a reference nominal capacity of a reference disk in disks comprised in the second slice pool (Lubbers [Col. 14 Lines 1-5, Col. 14 Lines 21-32] teaches a reference nominal capacity in the added or removed disks as the number of RStores defined by the RSS contained in an ordered list of physical drives.); in response to a determination that the reference nominal capacity fails to exceed a threshold capacity, determining an effective nominal capacity for each of the disks as the reference nominal capacity (Lubbers [Col. 9 Lines 14-21] teaches determining a threshold volume of storage capacity from among all storage units where the volumes are different.  In consideration of this threshold, Lubbers teaches decomposing physical drives into uniform sized atomic units (PSEGs).  Lubbers [Col. 9 Lines 22-32].); determining the first available number based on the first distribution and the effective nominal capacity; and determining the second available number based on the second distribution and the effective nominal capacity (Lubbers [Col. 6 Lines 3-11, Col. 9 Lines 22-32] teaches determining the effective nominal capacity of each distribution as the number of PSEGs.); and 
determining, at least based on the first available number and the second available number, the number of the second set of storage units allowed to be built (Lubbers [Col. 13 Lines 9-16] teaches continuously managing and updating the relationship between logical and physical storage to reflect a current storage environment.), including: 
determining a first predicted number of the second set of storage units allowed to be built based on the first available number, a reserved number of reserved disk slices required by the second set of storage units, and a required number of disk slices for building one of the second set of storage units (Lubbers [Col. 21 Lines 41-45] teaches a deterministic method to predict PSEG placement in advance of actual allocation.  For a second set of storage units allowed to be built, Lubbers teaches a reserve number of PSEGs, the use of lookup tables that are generated to bind PSEGs to RStores in advance of PSEG allocation.  Lubbers [Col. 21 Lines 39-50].  The lookup table is created using the RSS and disk critical ratios to accomplished leveled allocation.  Lubbers [Col. 21 Lines 47-54].); determining a second predicted number of the second set of storage units allowed to be built based on the second available number, the reserved number, and the required number (A second predict number of the second set of storage units allowed to be built is a prediction to determine a target size based on the requirements of the RAID configuration where the configuration includes a minimum and maximum number of disks for a RAID set.  Lubbers [Col. 21 Lines 55-67].); and determining the number of the second set of storage units allowed to be built by comparing the first prediction number and the second prediction number (Based on the target number, the change in RSS, and a sufficient number of free PSEGs, the RSS is either migrated ot another RSS having sufficient free space, or the RSS is split into smaller units that will fir on fewer drive.  Lubbers [Col. 22 lines 1-17].).  
In regards to Claim 13, Lubbers discloses a computer program product having a non-transitory computer readable medium which stores a set of instructions to perform storage management; the set of instructions, when carried out by computerized circuitry (Lubbers [Col. 4 Lines 56-66; Claim 13] teaches a host and processors executing instructions to carry out the embodiments of the invention.), causing the computerized circuitry to perform a method of: 
determining a first distribution (Lubbers [Col. 12 Lines 19-30] teaches RAID.) of disk slices having been used to build a first set of storage units in a first slice pool (Lubbers [Col. 6 Lines 3-11] teaches logical units (LUNs) have one or more redundant stores (RStore). Each RStore is an ordered set of physical storage segments (PSEGs) that are contained within a single redundant store set (RSS). Lubbers (Col. 6 Lines 3-11).  Lubbers teaches disk slices as LUNs, storage units as LDADs, and a slice pool as multiple LDADs or multiple storage pools.  Lubbers [Col. 8 Lines 11-22].), including:
determining the number of a plurality of disks comprised in the first slice pool and the number of disk slices comprised in stripes of the first set of storage units (Lubbers [Col. 11 Lines 54-55] teaches a request for storage in a RAID system specifies a LUN and an address.) 
determining, based on a sum of the disk slices have been used to build the first set of storage units (Lubbers [Col. 12 Lines 30-42] teaches a designation of the type of RAID based on a sum of data slices and parity slices.), the number of the plurality of disks, and the number of disk slices comprised in the stripes, initial positions of the disk slices having been used to build the first set of storage units in first slice pool (Lubbers [Col. 12 Lines 19-30] teaches Rstores follow basic RAID rules.  Each RStore is an ordered set of physical storage segments (PSEGs) that are contained within a single redundant store set (RSS). Lubbers [Col. 6 Lines 3-11].  Lubbers teaches disk slices as LUNs, storage units as LDADs, and a slice pool as multiple LDADs or multiple storage pools.  Lubbers [Col. 8 Lines 11-22].  Therefore, the members of the storage pools are located using a LUN, address, and offset. Lubbers [Col. 8 Lines 59-65].) and determining the first distribution based on the initial positions (Lubbers teaches disk slices as LUNs, storage units as LDADs, and a slice pool as multiple LDADs or multiple storage pools.  Lubbers [Col. 8 Lines 11-22].)
in response to a determination that the first slice pool is expanded to a second slice pool (Lubbers [Col. 12 Lines 58-63] teaches adding and removing drives from an LDAD or storage pools over time.), determining, at least based on the sum, a second distribution of updated disk slices used to build the first set of storage units in the second slice pool (Adding drives requires spreading existing data out over more drives, while removing drives requires migrating data from the existing drives to fill capacity on the remaining drives. Lubbers [Col. 12 Lines 58-63].  When migrating data, Lubbers teaches levelling, which is spreading data for a given LUN over as many physical drives as possible in proportion to the contribution of that physical volume to the total amount of physical storage available for allocation to a given logical disk.  Lubbers [Col. 12 Lines 63-67, Col. 13 Lines 1-4].  Therefore, when expanding a first pool of data into a second pool, a second distribution of updated slices used to build all the slices in all available pools is a proportion to the contribution of that physical volume to the total amount of physical storage available for allocation to a given logical disk.), including:
determining a number of a plurality of disks comprised in the second slice pool based on the number of at least one additional disk and the number of a plurality of disks comprised in the first slice pool (Lubbers [Col. 10 Lines 4-15] teaches its invention implements RAID 5 data protection which is four data disks and one parity disk.);
determining updated positions of the updated disk slices in the second slice pool based on the sum of the disk slices having been used to build the first set of storage units, the number of a plurality of disks comprised in the second slice pool, and the number of disk slices comprised in the stripes; and determining the second distribution based on the updated positions (Lubbers [Col. 12 Lines 58-67] teaches adding and removing drives from an LDAD.  Existing RSTOREs, which follow RAID rules such as striping, are modified to use the new 
determining, based on the first distribution and the second distribution (Lubbers [Col. 13 Lines 5-9] teaches remapping the location of data based on the distribution of the data within the first and second data stores.), a first available number of disk slices and a second available number of disk slices available for building a second set of storage units in the second slice pool, the second set of storage units being different from the first set of storage units (Lubbers [Col. 13 Lines 5-9] teaches modifying existing RSTOREs to use the new PSEGs by copying data from one PSEG to another and then changing the data in the appropriate RSD to indicate new membership.), including: 
determining a reference nominal capacity of a reference disk in disks comprised in the second slice pool (Lubbers [Col. 14 Lines 1-5, Col. 14 Lines 21-32] teaches a reference nominal capacity in the added or removed disks as the number of RStores defined by the RSS contained in an ordered list of physical drives.); in response to a determination that the reference nominal capacity fails to exceed a threshold capacity, determining an effective nominal capacity for each of the disks as the reference nominal capacity (Lubbers [Col. 9 Lines 14-21] teaches determining a threshold volume of storage capacity from among all storage units where the volumes are different.  In consideration of this threshold, Lubbers teaches decomposing physical drives into uniform sized atomic units (PSEGs).  Lubbers [Col. 9 Lines 22-32].); determining the first available number based on the first distribution and the effective nominal capacity; and determining the second available number based on the second distribution and the effective nominal capacity (Lubbers [Col. 6 Lines 3-11, Col. 9 Lines 22-32] teaches determining the effective nominal capacity of each distribution as the number of PSEGs.); and 
determining, at least based on the first available number and the second available number, the number of the second set of storage units allowed to be built (Lubbers [Col. 13 Lines 9-16] teaches continuously managing and updating the relationship between logical and physical storage to reflect a current storage environment.), including: 
determining a first predicted number of the second set of storage units allowed to be built based on the first available number, a reserved number of reserved disk slices required by the second set of storage units, and a required number of disk slices for building one of the second set of storage units (Lubbers [Col. 21 Lines 41-45] teaches a deterministic method to predict PSEG placement in advance of actual allocation.  For a second set of storage units allowed to be built, Lubbers teaches a reserve number of PSEGs, the use of lookup tables that are generated to bind PSEGs to RStores in advance of PSEG allocation.  Lubbers [Col. 21 Lines 39-50].  The lookup table is created using the RSS and disk critical ratios to accomplished leveled allocation.  Lubbers [Col. 21 Lines 47-54].); determining a second predicted number of the second set of storage units allowed to be built based on the second available number, the reserved number, and the required number (A second predict number of the second set of storage units allowed to be built is a prediction to determine a target size based on the requirements of the RAID configuration where the configuration includes a minimum and maximum number of disks for a RAID set.  Lubbers [Col. 21 Lines 55-67].); and determining the number of the second set of storage units allowed to be built by comparing the first prediction number and the second prediction number (Based on the target number, the .  
In regards to Claim 14, Lubbers discloses the computer program product of Claim 13, wherein the set of instructions, when carried out by the computerized circuitry, further causes the computerized circuitry to:
in response to a determination that the second prediction number is less than the first prediction number, determining the second prediction number as the number of the second set of storage units allowed to be built (Lubbers [Col. 22 Lines 7-17] teaches selecting the second predicted number to create a single RSS that is closer to the target drive size.).  

Response to Arguments
With regards to Examiner’s 35 USC 112 rejection of Claims 1, 7, and 13 Applicant argues the amendments to Claims 1, 7, and 13 provide sufficient detail to overcome any undue experimentation.  Applicant’s argument is not persuasive.  A conclusion of undue experimentation is still warranted even though Applicant has brought additional information into Claims 1, 7, and 13. The conclusion of undue experimentation of Claims 1, 7, and 13 is based on the manner with which Applicant claims its invention.  For example, Applicant has amended Claim 1 to now states:
A method for storage management comprising:
determining a first distribution of disk slices having been used to build a first set of storage units in a first slice pool including: 
determining a number of a plurality of disks comprised in the first slice pool and a number of disk slices comprised in stripes of the first set of storage units; 
determining, based on a sum of the disk slices having been used to build the first set of storage units, the number of the plurality of disks, and the number of disk 
determining the first distribution based on the initial positions.

However, Applicant does not show within the Specification or the Claims how the “determining a number of a plurality of disks comprised in the first slice pool and a number of disk slices comprised in stripes of the first set of storage units; determining, based on a sum of the disk slices having been used to build the first set of storage units, the number of the plurality of disks, and the number of disk slices comprised in the stripes, initial positions of the disk slices having been used to build the first set of storage units in the first slice pool; and determining the first distribution based on the initial positions” work together to provide “a first distribution of disk slices having been used to build a first set of storage units in a first slice pool.”  Instead a person having ordinary skill must come up with a way to determine “a number of a plurality of disks comprised in the first slice pool and a number of disk slices comprised in stripes of the first set of storage units.”  The question unanswered by the application is how should such a step be executed?  Should a person having ordinary skill in the art have to create a software program that would determine “a number of a plurality of disks comprised in the first slice pool and a number of disk slices comprised in stripes of the first set of storage units?” Instead a person having ordinary skill in the art could program a chip that would determine “a number of a plurality of disks comprised in the first slice pool and a number of disk slices comprised in stripes of the first set of storage units?”   Maybe a person having ordinary skill in art would just pull up a dashboard for the system and manually count “a number of a plurality of disks comprised in the first slice pool and a number of disk slices comprised in stripes of the first set of storage units.” 
Once a person having ordinary skill in the art determines “a number of a plurality of disks comprised in the first slice pool and a number of disk slices comprised in stripes of the first set of storage units” how should the determination be conceptualized?  Is the determination a numerical value, an entry in a table, an alphanumeric value, an entry in a matrix, or something else?  The above analysis would have to be executed for each of Applicant’s functions in order to carry out Applicant’s invention.  In short, a person having ordinary skill would have to carry out extensive and undue experimentation to develop Applicant’s invention.  
Applicant argues Examiner’s 35 USC 112 possession rejection of Claims 1, 7, and 13 is overcome because the originally filed disclosure provides sufficient written description.  Applicant points to Figs. 2, 3, 4A, 5A, 5B, 6A, 6B and Paragraphs [0044-0068].   Applicant’s argument is not persuasive.  Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  Id.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).   Id.  In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02.  Figs. 2, 3, 4A, 5A, 5B, 6A, 6B show the intended outcome of Applicant’s invention and do not show the algorithm or steps/procedure for performing the computer functions claims in Claims 1, 7, and 13.  Similarly, Paragraphs [0044-0068] 
Applicant argues the cited reference does not teach or suggest “determining a number of a plurality of disks comprised in the first slice pool and a number of disk slices comprised in stripes of the first set of storage units.” Remarks [Pg. 12].  Applicant supports this argument stating “neither mapping by a network storage controller nor requesting storage access by specifying a LUN and an address involve determining a number of disks in a slice pool nor determining a number of disk slices in stripes of a storage unit!”  Remarks [Pg. 13].  Applicant’s argument is not persuasive.  Lubbers [Col. 11 Lines 54-55] teaches a request for storage in a RAID system specifies a LUN and an address. Each LUN represents striped, mirrored, and/or parity protected storage. Lubbers [Col. 6 Lines 14-19]. Lubbers’ [Col. Lines 27-40] teaches striping is the spreading out of physical drives into uniformed sized atomic units.  Because LUNs represent the physical striping of data over the physical drives and the physical drives are striped into uniform sized atomic units, then Lubbers’ LUN determines the number of a plurality of disks comprised in the first slice pool as the plurality of disks making up the to be striped physical drives and the number of disk slices comprised in stripes of the first set of storage units as the atomic units. 
In addition to disclosing “determining the number of a plurality of disks comprised in the first slice pool and the number of disk slices comprised in stripes of the A Case for Redundant Arrays of Inexpensive Disks (RAID), redundant information is spread out over several disks to allow recovery of the original information when a disk fails. Patterson, David. Et al. A Case for Redundant Arrays of Inexpensive Disks (RAID), Association for Computing Machinery (1988 ACM). A RAID system relies on knowledge of the number of disks with data, the number of data disks in a group, number of check disks in a group, and the number of groups.  RAID [Pg. 111].  Arrays of data are broken into reliability groups with each group having a check disk containing redundant information.  RAID [Pg. 110]. RAID’s knowledge of disks, groups, and check disks results in the striping of data across a plurality of disks.  RAID [Fig. 4].  As demonstrated within RAID, the management of data across stripes, disks, and groups requires “determining the number of a plurality of  Lubbers [Col. 11 Lines 54-55].  
Applicant argues Examiner’s 35 USC 102 rejection is not proper because the claims are now in allowable condition.  As demonstrated above in the 35 USC 102 rejection of Applicant’s claims Lubbers teaches each and every limitation of its claims.  
Applicant argues new Claim 14 is allowable.  Applicant’s argument is not persuasive.  Claim 14 is rejected in view of Lubbers. 
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wright, Stephen. Dell EMC PowerStore: Best Practices Guide, Dell Technologies (June 2021) (referred hereinafter as Wright).  Wright discloses well know techniques for managing a dispersed storage system.   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Michael Krofcheck/Primary Examiner, Art Unit 2138